Title: Thomas Jefferson to Robert Patterson, 11 September 1811
From: Jefferson, Thomas
To: Patterson, Robert


          
                  Dear Sir 
                   
                     Monticello 
                     Sep. 11. 11.
          
		  
		  
		  
		  
		    
		  The inclosed work came to me without a scrip of a pen other than what you see in the title page. ‘A Monsr le president de la societé.’ from this I conclude it intended for the Philosophical society, & for them I now inclose it to you. you will find the notes really of value. they embody and ascertain to us all the scraps of new discoveries which we have learnt
			 in detached articles, from less authentic publications. M. Gudin has generally expressed his measures according to the old, as well as the new standard, which is a convenience to me, as I do not make a point of retaining the last in my memory. I confess indeed, I do not like the new system of French measures, because not the best, and adapted to a
			 standard accessible to themselves exclusively, and to be obtained by other nations only from them. for, on examining the map of the earth, you will find no meridian on it, but the one passing
			 thro’
			 their country, offering the extent of land on both sides of the 45th degree, and terminating at both ends in a portion of the ocean, which the conditions of the problem for an universal standard of measures require. were all nations to agree therefore to
			 adopt this standard, they must go to Paris to ask it; and they might as well, long ago, have all agreed to adopt the French foot, the standard of which they could equally have obtained from Paris. 
		   whereas the Pendulum is equally fixed by the laws of nature, is in possession of every nation, may be verified every where, & by every person, and at an expence within every one’s means.
			 I am not therefore without a hope
			 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  that the other nations of the world will still concur, some day, in making the pendulum the basis of a common system of measures, weights & coins, which applied to the present metrical systems of France and of other countries will render them all intelligible to one another. 
                  
                  England and this country may give it a beginning, notwithstanding the war they are entering into. the republic of letters is unaffected by the wars of geographical divisions of the earth.
			 
                  France, by her power & science, now bears down every thing. but that power has it’s measure in time by the life of one man. the day cannot be distant, in the history
			 of human revolutions, when the indignation of mankind will burst forth, and an insurrection of the universe against the political tyranny of France will overwhelm all her arrogations. whatever is most opposite to them will be most popular, and what is reasonable therefore in itself cannot fail to be adopted the sooner from that motive.
			 but why leave this adoption to the tardy will of governments, who are always, in their stock of information, a century or two behind the intelligent part of mankind? and who have interests
			 against
			 touching antient institutions? why should not the College of the literary societies of the world adopt the second pendulum as the unit of measure, on the authorities of reason, convenience, & common consent? and why should not our society open the
			 proposition by a circular letter to the other learned institutions of the earth? if men of science, in their publications, would express measures always in multiples & decimals of the
			 pendulum,
			 annexing their value in municipal measures, as botanists add the popular to the botanical names of plants, they would soon become familiar to all men of instruction, and prepare the way for legal
			 adoptions. at any rate it would render
			 the
			 writers of every nation intelligible to the readers of every other, when expressing the measures of things.the
			 French, I believe have given up their 
                     decimal 
                     
                        Decadary Calendar,
                     of months, but it does not appear that they retire from the centesimal division of the quadrant.
			 
                  on
			 the contrary M. Borda has calculated, according to that division, new trigonometrical tables, not yet I believe printed. in the excellent tables of Callet, lately published by Didot in stereotype, he has given a table of Logarithmic Sines & Tangents for the hundred degrees of the quadrant, abridged from Borda’s manuscript. 
                  but he has given others for the sexagesimal division, which being for every 10″ thro’ the whole
			 table, are more convenient than Hutton’s, Scherwin’s or any of their predecessors. it cannot be denied that the
			 Centesimal division would facilitate our arithmetic, and that it might have been preferable, had it been originally adopted; as a numeration by eights would have been 
                  
                  
                  
                  
                  
                  more convenient that 
                  than by tens. but the advantages would not now compensate the embarrasments of a change.
          I extremely regret the not being provided with a time piece equal to the observation of the approaching eclipse of the sun. can you tell me what would be the cost in Philadelphia of a clock, the time-keeping part of which should be perfect? and what the difference of cost between a wooden & gridiron pendulum? to be of course without a striking apparatus, as it
			 would be wanted for astronomical purposes only. Accept assurances of affectionate esteem & respect.
          
            Th:
            Jefferson
        